Citation Nr: 1137946	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010 the Board remanded the case for further development.  The file has now been returned to the Board for additional appellate review.


FINDINGS OF FACT

The Veteran does not have skin disorder that is etiologically related to active service, to include exposure to herbicides.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although complete notification was not provided to the Veteran prior to issuance of the rating decision on appeal, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded an opportunity for a personal hearing, but declined.  The case was previously remanded by the Board to afford the Veteran a VA examination; that examination was performed, and the Board finds on review that the examiner substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserted in his claim that a fungal condition had started on his feet, but then has spread to the rest of his body.  

Service treatment records (STRs) show treatment in February 1967 for a facial rash, attributed to allergic dermatitis.  In July 1967 he was treated for an ingrown toenail.  Report of Medical Examination at the time of his separation from service showed clinical evaluation of the skin as "normal."

The Veteran presented for initial VA history and physical (H&P) examination in December 2004, during which he complained of recurring rash to his hands, feet and arms since Vietnam.  The Veteran asserted he had not had treatment for the rashes until he went to a private physician 3-4 years before.  He stated that while in Vietnam he always had wet feet during monsoons; he was treated at the time for ingrown toenails but was never given anything for his rash.  Clinical examination of the feet showed serpiginous advancing border with central clearing to the left axilla, red cracking plaque over the knuckles, and on the lateral border of the right hand there was scale and fissures.  Examination of the feet showed cracking callus to the right lateral foot with minimal scale.  The clinician's impression was eczema to hands and tinea to the feet and axilla.

The rating decision denying service connection was issued in June 2006.  In his Notice of Disagreement, filed later that month, the Veteran asserted he had spent numerous hours standing watch while on active duty in extremely wet areas, including spending hours standing in water up to his knees.  The Veteran asserted this was the reason he developed ingrown nails and the claimed fungus condition.
  
In June 2006, the Veteran presented to the VA outpatient clinic complaining of a scaly lesion on his back; the clinician entered an impression of sebaceous keratosis and recommended referral to the dermatology clinic.

The Veteran had a VA dermatology consult in November 2006 with complaint of suspicious spots on his face, arms and back; he also complained of rash on both axillae and of dry itchy spots on the left wrist.  Systemic symptoms were very dry skin.  Clinical examination showed multiple small actinic keratoses on the forearms and back, intertrigo candidiasis on both axillae and erythematous skin with scaling and breaking surface in the region of the metal watchband; the skin was also observed to be very dry and scaly.  The dermatologist's impression was actinic keratosis, intertrigo candidiasis, contact dermatitis and dry skin.  

In June 2008 the Veteran presented to the VA primary care clinic (PCC) requesting renewal of his prescription for medication to treat his skin lesions in the groin and underarms.  Examination showed several actinic keratoses on the forearms, and dermatology referral was requested.

The Veteran had a VA dermatology consult in July 2008 for scaling lesions of the face and neck.  The dermatologist's impression was actinic keratoses.

The Veteran submitted a letter to VA in September 2009 asserting he had recently had several basic [sic] cell removed in the face, arms and back; during that examination the attending physician asked the Veteran about his rash in various locations.  The Veteran responded that the rash had been recurring since Vietnam, and was referred to as "jungle rot" that never went way.  The Veteran reported the physician advised the Veteran had a viral problem and could not be resolved with topical treatments; rather, internal treatment would be required or the disease could return to an area or spread to other areas.  The Veteran stated he felt entitled to compensation because he had suffered with the condition for 40 years.  The Veteran made essentially the same arguments in a Statement in Support of Claim in December 2010.

The Veteran presented to the VA PCC in June 2010 for routine yearly visit.  He denied having any new skin lesions or any non-healing skin lesions; clinical examination showed no rashes, lesions, or ulcers and normal turgor.  

 In July 2010 the Veteran presented to the VA dermatology clinic with minimal dry scaling on the left arm and forehead.  The dermatologist's impression was minimal asteatosis, with no clinical actinic keratosis or tinea.

The Veteran had a VA examination in December 2010, performed by an examiner who reviewed the claims file and medical records.  The Veteran asserted a skin condition of the face, trunk, groin and feet began during service and had been constant since discharge from service.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed generalized asteatosis, photodamaged skin, dermatophytosis of the groin and bilateral first toenails, and cherry hemangiomas; there was no objective data to support a more definitive diagnosis.  The examiner noted that cherry hemangioma occurs more frequently with increasing age; asteatosis results from drying of the skin due to environmental factors or aging; and, photodamaged skin is the result of cumulative exposure to sunlight or ultraviolet radiation during an individual's lifetime.

The examiner stated an opinion that it was unlikely the Veteran's current skin conditions were caused or aggravated by service, or were the same as the infected toenail and facial rash in service.  As rationale, the examiner stated the Veteran's current symptoms were not documented in service, while those disorders that were documented (allergic dermatitis of the face and ingrown toenail) were resolved, as shown by the lack of evidence showing continuity of symptoms.

On review of the evidence above, the Board notes the Veteran has been diagnosed with a number of skin disorders during the course of the appeal.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is shown.  However, evidence of a present condition is generally of little consequence absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

In this case, the competent and uncontroverted medical opinion of record, in the form of the VA examination report dated in December 2010, states the Veteran's current skin disorder is not related to service.

The Board acknowledges that under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

The Veteran is competent to report his symptoms, including undocumented medical treatment, during and after service.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's account of fungus infection continuous since discharge from service is not credible because it is inconsistent with objective medical evidence of record in the form of his separation physical examination, which clearly shows normal skin at the time of his discharge.  

The Veteran has asserted his belief that his current skin disorders, variously diagnosed, are due to exposure to wet conditions in Vietnam.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the competent and uncontroverted medical opinion of record does not find a relationship between the claimed disorder and active service.

Because the Veteran served in the Republic of Vietnam the Board has considered whether service connection may be assigned based on his presumptive exposure to Agent Orange, but he does not have a skin disorder for which presumptive service connection may be assigned under the provisions of 38 C.F.R. § 3.309(e).  Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation; see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, there is no medical evidence in this case showing direct causation between any of the Veteran's skin conditions and Agent Orange.

In sum, based on review of the medical and lay evidence of record the Board has determined that the Veteran does not have a skin disorder that is etiologically related to active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a skin disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


